WEINFELD, District Judge.
Relator is imprisoned pursuant to a judgment entered in April 1945 on the verdict of a jury which, in accordance with New York’s then existing procedure, was permitted to determine the factual dispute as to the voluntariness of his-confession, as well as the ultimate issue-of guilt or innocence under a general verdict — a procedure which the Supreme-Court, in Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964), found violated the due process clause of the Fourteenth Amendment.
The petitioner now seeks his-immediate release from custody and states that he “waives” any right to a hearing to which he may be entitled. However, the State, no less than the Federal courts, has an interest in fashioning proper constitutional standards in the administration of its criminal laws. Since the Supreme Court has held the-State’s procedure under which petitioner was convicted failed to provide the proper-constitutional safeguards, “It is New York, * * * not the federal habeascorpus court, which should first provide-[petitioner] with that * * * to which he is constitutionally entitled — an adequate evidentiary hearing productive of reliable results concerning the voluntariness of his confession.” Jackson v. Denno, 378 U.S. at 394, 84 S.Ct. at 1790.
The petition is dismissed.